           Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 1 of 14



 1 DICKINSON WRIGHT PLLC
   John L. Krieger
 2 Nevada Bar No. 6023

 3 Email: jkrieger@dickinson-wright.com
   Taylor A. Anello
 4 Nevada Bar No. 12881
   Email: tanello@dickinson-wright.com
 5 8363 West Sunset Road, Suite 200
   Las Vegas, Nevada 89113-2210
 6
   Tel: (702) 550-4400
 7 Attorneys for Plaintiff The Astound Group

 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
     THE ASTOUND GROUP, a Nevada                        Case No.: 2:18-CV-00975-APG-CWH
11   corporation

12                                 Plaintiff,
                                                         FIRST AMENDED COMPLAINT
13   vs.
14
     FARADAY FUTURE, a California
15   corporation

16                               Defendant.
17

18          COMES NOW, Plaintiff The Astound Group, Inc. (“Astound”), through undersigned

19 counsel, the law firm of Dickinson Wright, PLLC, and brings this First Amended Complaint

20 against Defendant, Faraday Future (“Faraday”) and alleges as follows:

21                                PARTIES AND JURISDICTION

22          1.    Plaintiff Astound is a Nevada corporation duly authorized to conduct business in

23 Clark County, Nevada.

24          2.    Upon information and belief, Defendant Faraday is a corporation with its principal

25 place of business in California, conducting business in Clark County, Nevada.

26          3.    This Court has subject matter jurisdiction over the matter pursuant to 28 U.S.C. §

27 1332 because Astound is a citizen from a state different from Defendant and the amount in

28 controversy exceeds $75,000, exclusive of interest and costs.

                                                   1
          Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 2 of 14



 1          4.      Venue is proper in this court because this action concerns facts, acts, events, and
 2 circumstances described herein occurred in Clark County, Nevada.

 3                                     GENERAL ALLEGATIONS
 4          5.      Faraday is a technology company focused on the development of intelligent electric
 5 vehicles.

 6
            6.      Astound is a global design and fabrication house, building end-to-end solutions for
 7
     events, exhibits and environments.
 8
            7.      In October of 2016, Faraday engaged Astound to provide design and fabrication
 9

10 services for multiple upcoming projects and events, including the Stealth Labs 2016 Project

11 (“Stealth Labs”), the 2017 Consumer Electronics Show Launch Event (the “CES 2017 Launch

12 Event”), and the 2017 Consumer Electronics Show Booth (the “2017 CES Booth”; collectively

13
     referred to as the “Projects”).
14
            8.      Astound provided Faraday with a proposed Memorandum of Agreement (the
15
     “MOA”) in regards to the Projects, as well as proposals projecting costs for the Projects.
16
            9.      Prior to the execution of the MOA or the proposals for the Projects, on September
17

18 11, 2016, the Event Production Manager for Faraday, Dustin O’Neill (“O’Neill”), notified Astound

19 to start working on the Projects in light of quickly approaching deadlines and continuously

20 reassured Astound that the MOA would be signed.

21
            10.     Additionally, there was consistent verbal confirmation and reinforcement of the
22
     agreement between Faraday and Astound from all employees and directors at Faraday, including
23
     the Managing Director, which is addressed in more detail below.
24

25          11.     Individuals at Astound were working almost exclusively on the Projects for Faraday

26 for several months.

27

28

                                                     2
          Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 3 of 14



 1          12.    The Managing Director and design directors at Faraday were undeniably aware of
 2 the work that Astound was doing for Faraday and were actively engaging with Astound in on site

 3
     meetings at Faraday.
 4
            13.    In fact, on October 28, 2016, O’Neill sent an email to Zach Maul, Amir Kakhsaz,
 5
     and Teja Annadatha regarding the MOA and notifying each of them that Astound “was already
 6

 7 working to make sure we hit our deadlines.”

 8          14.    The working relationship between Faraday and Astound was a cross company,

 9 cross-departmental and multiple agency effort to get the Projects completed.

10
            15.    Despite representations otherwise, Faraday never returned signed copies of the
11
     MOA or proposals to Astound.
12
                                        Stealth Labs 2016 Project
13
            16.    There was an initial verbal agreement between Astound and Faraday for work on
14

15 Stealth Labs. Specifically, O’Neill provided instructions to Astound to move forward with Stealth

16 Labs, as well as the approaching deadlines and instructions to comply with those deadlines.

17          17.    On October 3, 2016, Astound provided Faraday with an initial proposal and request
18
     for a 40% down payment due to the expedited and urgent nature of the Stealth Labs (the “Stealth
19
     Labs Proposal”). (See Stealth Labs Proposal, attached hereto as Exhibit 1.)
20
            18.    The Stealth Labs Proposal outlined the projected costs for the project, along with
21

22 terms and conditions of payment including 1.5% interest on all overdue payments.

23          19.     On October 4, 2016, O’Neill responded to Astound noting that the Stealth Labs

24 Proposal “looks great” and that he did “not foresee a problem pushing [the proposal] through and

25 getting payment set up.” In reliance upon these statements, Astound continued working on Stealth

26
     Labs. However, Astound was never provided an executed proposal or the requested down
27
     payment.
28

                                                     3
          Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 4 of 14



 1          20.     O’Neill told Astound that the Stealth Labs project was an “immediate action item.”
 2          21.     In relation to the Stealth Labs project, Astound provided services for Faraday,
 3
     including, but not limited to, over three months of planning for the event, multiple site visits, in-
 4
     person meetings and conference calls.
 5
            22.     The following Faraday employees worked with Astound on Stealth Labs:
 6

 7                      a. Dustin O’Neill;

 8                      b. Jason Wallace;

 9                      c. Marco Mattiacci;
10
                        d. Tom Wessner;
11
                        e. Richard Kim;
12
                        f. Joerg Sommer;
13
                        g. Melissa Mack;
14

15                      h. Nathan Smith;

16                      i. Chris Chen;
17                      j. Emily Campbell;
18
                        k. Pablo Ucar;
19
                        l. Arunteja Annadatha;
20
                        m. Noah Olmsted; and
21

22                      n. Greg Adams (collectively referred to herein as the Stealth Labs Team”).

23          23.     Collectively, the Stealth Labs Team communicated with Astound regarding the

24 Stealth Labs project and the work being performed by Astound in connection therewith.

25          24.     Members of the Stealth Labs Team directed Astound employees to take action in
26
     regards to the Stealth Labs project and gave Astound a November 14, 2016 deadline.
27

28

                                                      4
          Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 5 of 14



 1          25.     On October 4, 2016, Astound traveled to Los Angeles to attend a meeting with the
 2 City, at which Faraday employees were present. As a result of that meeting, Melissa Mack, an

 3
     employee of Faraday and the VIP Event Manager, made further requests of Astound employees to
 4
     work on the Stealth Labs project.
 5
            26.     Over the next week, Astound and the Stealth Labs Team, along with other vendors
 6

 7 on the project, were in communication regarding the parking lot plans for the Stealth Labs project

 8 in preparation for presenting the plans to the City.

 9          27.     On October 11, 2016, Melissa Mack assured Astound that the Stealth Labs project
10
     would be moving forward, despite some delay issues with the City, and that this was a direct order
11
     from Faraday’s executives.
12
            28.     At the request of Faraday, Astound provided Faraday with a complete Design
13
     Presentation for Stealth Labs.
14

15          29.     On October 12, 2016, at the request of Faraday, Astound sent a detailed email to

16 Rosey Alvero, Faraday VIP Event Specialist, regarding the project status updates and milestones

17 for Stealth Labs and CES 2017 Booth.

18
            30.     In late October 2016, members of the Stealth Labs Team, including Nathan Smith,
19
     Senior Designer at Faraday, was in constant communication with Astound regarding the design
20
     for the Stealth Labs project, including providing notes from meetings with Astound and comments
21

22 on Astound’s proposed design. The specific services charged for are outlined on Invoice No.

23 2016846 (the “Stealth Labs Invoice”). (See Stealth Labs Invoice, attached hereto as Exhibit 2.)

24          31.     Throughout the project, Astound was working in conjunction with multiple
25 individuals at Faraday, which is evidenced by email correspondence and call logs, evidencing that

26
     Faraday was well aware of and consented to the work being done by Astound.
27
            32.     The Stealth Labs Invoice for $837,455.06 was due on November 3, 2016.
28

                                                     5
          Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 6 of 14



 1          33.     Pursuant to the terms and conditions on the Stealth Labs Proposal, interest at 1.5%
 2 per month is charged on all overdue payments.

 3
            34.     Consequently, a total of $200,989.21 in interest has incurred on the Stealth Labs
 4
     Invoice to date, bringing the total amount owed on the Stealth Labs Invoice to $1,038,444.27.
 5
                                              CES 2017 Launch Event
 6

 7          35.     Faraday also contracted with Astound to perform services in preparation for and at

 8 the CES 2017 Launch Event.

 9          36.     Astound provided Faraday with proposals for the CES 2017 Launch Event (the
10 “CES Launch Proposals”). (See CES Launch Proposals, attached hereto as Exhibit 3.)

11
            37.     The CES Launch Proposals outlined the projected costs for the project, along with
12
     terms and conditions of payment including 1.5% interest on all overdue payments.
13
            38.     Faraday made some payments to Astound for services provided in relation to the
14

15 CES 2017 Launch Event. However, there is an outstanding invoice for services and items that

16 were provided onsite at the event.

17          39.     As evidenced by Invoice No. 2017198 (the “CES Launch Invoice”), Faraday was
18
     invoiced $322,274.00 for services provided by Astound in relation to the CES 2017 Launch Event.
19
     (See CES Launch Invoice, attached hereto as Exhibit 4.)
20
            40.     Specifically, the CES Launch Invoice was for items on Change Order 05 to extend
21
     the properties for the Ride and Drive at the event, as well as the overage for the additional generator
22

23 gas used.

24          41.     The items on Change Order 05 were approved by Faraday onsite, due to the
25 emergent nature of the changes.

26
            42.     Astound requested a signed copy of Change Order 05, but instead were provided
27
     with a copy of an internal Faraday email confirming that the change orders were not only approved
28

                                                       6
          Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 7 of 14



 1 onsite, but was also approved after the fact for payment. (See January 2017 Email Correspondence,

 2 attached hereto as Exhibit 5.)

 3
               43.   Astound paid for the items approved onsite by Faraday out of pocket.
 4
               44.   Payment was due on the CES Launch Invoice on February 2, 2017.
 5
               45.   Pursuant to the terms and conditions on the CES Launch Proposals, interest at 1.5%
 6

 7 per month is charged on all overdue payments.

 8             46.   As such, a total of $72,511.65 in interest has incurred on the CES Launch Invoice

 9 to date, bringing the total amount owed on the CES Launch Invoice to $394,785.65.

10
                                                 CES 2017 Booth
11
               47.   Astound provided Faraday with a proposal for the CES 2017 Booth (the “CES
12
     Booth Proposal”). (See CES Booth Proposal, attached hereto as Exhibit 6.)
13
               48.   The CES Booth Proposal outlined the projected costs for the project, along with
14

15 terms and conditions of payment including 1.5% interest on all overdue payments.

16             49.   O’Neill received approval from “Marco” for the CES Booth Proposal and Pablo
17 Ucar, Director of Non-Production Purchasing, indicated that he would get the CES Booth Proposal

18
     signed.
19
               50.   The following Faraday employees worked with Astound on the CES 2017 Booth:
20
                        a. Dustin O’Neill;
21

22                      b. Jason Wallace;

23                      c. Marco Mattiacci;

24                      d. Tom Wessner;
25                      e. Richard Kim;
26
                        f. Joerg Sommer;
27
                        g. Melissa Mack;
28

                                                     7
          Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 8 of 14



 1                      h. Nathan Smith;
 2                      i. Chris Chen;
 3
                        j. Emily Campbell;
 4
                        k. Pablo Ucar;
 5
                        l. Arunteja Annadatha;
 6

 7                      m. Noah Olmsted; and

 8                      n. Greg Adams (collectively referred to herein as the “CES 2017 Team”).

 9          51.     Collectively, the CES Booth Team communicated with Astound regarding the 2017
10
     CES Booth and the work being performed by Astound in connection therewith.
11
            52.     On October 12, 2016, at the request of Faraday, Astound sent a detailed email to
12
     Rosey Alvero, Faraday VIP Event Specialist, regarding the project status updates and milestones
13
     for Stealth Labs and CES 2017 Booth.
14

15          53.     In late October 2016, members of the CES Booth Team, including Nathan Smith,

16 Senior Designer at Faraday, was in constant communication with Astound regarding the design

17 for CES 2017 Booth, including providing notes from meetings with Astound and comments on

18
     Astound’s proposed design.
19
            54.     As an example, on October 19, 2016, Astound sent an email to Nathan Smith
20
     following up on a call to discuss the Stealth Labs project and the CES 2017 Booth. Astound asked
21

22 for design feedback regarding the CES 2017 Booth and specifically noted “[w]e really want to

23 keep moving forward but are at a standstill until received.”

24          55.     On October 19, 2016, Nathan Smith responded to Astound with a list of action
25 items for CES 2017 Booth and requested that Astound and Faraday “start meeting bi-weekly (via

26
     a go-to-meeting or similar) to review items while still in the design resolution phase and then move
27
     to more frequent review of items during fabrication.”
28

                                                      8
          Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 9 of 14



 1          56.    O’Neill communicated with Astound that the CES 2017 Booth was an “immediate
 2 project” that Faraday had “production support/needs for.”

 3
            57.    Astound provided services for Faraday in regards to the CES 2017 Booth, including
 4
     months of planning, costs of audio-visual partners, onsite Las Vegas Convention Center
 5
     contractors, shop set-ups, site meetings of the items being utilized at CES 2017 and numerous
 6

 7 conference calls.Invoice No. 2016923 is for fees and costs incurred by Astound for services in

 8 connection with the CES 2017 Booth totaling $56,880.20 (the “Booth Invoice”). (See Booth

 9 Invoice, attached hereto as Exhibit 7.)

10
            58.    Payment was due on the Booth Invoice on November 10, 2016.
11
            59.    Pursuant to the terms and conditions on the proposal for the CES 2017 Booth,
12
     interest at 1.5% per month is charged on all overdue payments.
13
            60.    As such, a total of $15,357.65 in interest has incurred on the Booth Invoice to date,
14

15 bringing the total amount owed on the Booth Invoice to $72,237.85.

16          61.    Astound attempted to collect on the foregoing invoices in direct communication
17 with Faraday employees including O’Neill and Teja Annadatha and provided documentation

18
     supporting the collection efforts on multiple occasions. After repeated requests for the same
19
     information and lack of any substantive response from Faraday, it became apparent that Faraday
20
     was misrepresenting its intentions to make payments, Astound was forced to retain counsel.
21

22                                     FIRST CAUSE OF ACTION

23                                           (Breach of Contract)

24          62.    Astound incorporates Paragraphs 1-61 as though fully set forth herein.

25          63.    An enforceable contract requires an offer and acceptance, meeting of the minds,

26 and consideration.

27          64.    A contract is implied-in-fact where “manifested by conduct.”

28          65.    To find a contract implied-in-fact, the fact-finder must conclude that the parties

                                                     9
         Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 10 of 14



 1 intended to contract and promises were exchanged, the general obligations for which must be

 2 sufficiently clear.

 3          66.     Faraday and Astound had an enforceable contract implied-in-fact for the work
 4 completed on each of the Projects.

 5          67.     Faraday requested and was provided with written proposals for the Projects, which
 6 Faraday failed to sign and return.

 7          68.     However, Faraday approved the proposals and terms therein through verbal and
 8 written communications, as well as course of conduct between the parties.

 9          69.     Astound provided various services on the Projects, at the express direction and with
10 full approval of Faraday.

11          70.     In fact, Faraday was working directly with Astound on moving the Projects
12 forward.

13          71.     The conduct between the two parties, specifically the Stealth Labs Team and the
14 CES Booth Team, undoubtedly constitutes an intention to contract based upon the terms and

15 conditions set forth by Astound.

16          72.     Faraday breached the terms and conditions set forth by Astound in failing to
17 compensate Astound for its services as identified in the Invoices.

18          73.     Astound has incurred damages as a result of Faraday’s conduct as specified herein
19 in an amount to be proven at trial.

20          74.     Astound has been required to retain the services of legal counsel and is entitled to
21 recovery of its fees and costs that it has and will continue to incur in this matter.

22                                      SECOND CAUSE OF ACTION
23                         (Breach of Covenant of Good Faith and Fair Dealing)
24          75.     Astound incorporates Paragraphs 1-61 as though fully set forth herein.
25          76.     Every contract imposes upon the contracting parties the duty of good faith and fair
26
     dealing.
27
            77.     Astound and Faraday entered into binding contracts in relation to the Projects.
28

                                                      10
          Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 11 of 14



 1          78.     Under each of those contracts, Faraday owes a duty to Astound to act in good faith
 2 and fair dealing.

 3
            79.     There is an agreement between Faraday and Astound, wherein Astound was
 4
     retained to provide services to Faraday in relation to the Projects, with some of the payment terms
 5
     for the contract reflected in the Proposals.
 6

 7          80.     Faraday has paid for some of the services rendered by Astound, acknowledging the

 8 existence of this agreement.

 9          81.     In the event it is determined Faraday complied with all of the express terms of the
10
     contract, as laid out in the Proposals, Faraday still acted in bad faith, breaching the implied duty
11
     of good faith and fair dealing.
12
            82.     In the approximate year and a half between the time that Faraday received the
13
     Invoices and the time that Faraday notified Astound that it disputed the charges on the Invoices,
14

15 Faraday acted in bad faith by stringing Astound along in order for Astound to either complete work

16 on other Projects or to defer any collection attempts on the Invoices.

17          83.     Faraday acted in bad faith by delaying payment on the CES Launch Event in order
18
     to secure work from Astound on the various Projects that were still ongoing.
19
            84.     Faraday also acted in bad faith in misrepresenting its intentions regarding execution
20
     of the MOA in order to secure work from Astound on the ongoing Projects.
21

22          85.     Astound has incurred damages as a result of Faraday’s conduct as specified herein

23 in an amount to be proven at trial.

24          86.     Astound has been required to retain the services of legal counsel and is entitled to

25 recovery of its fees and costs that it has and will continue to incur in this matter.

26                                       THIRD CAUSE OF ACTION

27                               (Promissory Estoppel/Detrimental Reliance)

28          87.     Astound incorporates Paragraphs 1-61 as though fully set forth herein.

                                                      11
         Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 12 of 14



 1          88.     Alternatively, if this Court determines that an express contract did not exist between
 2 Astound and Faraday, Astound reasonably relied upon the conduct and communications of

 3 Faraday employees to its detriment.

 4          89.     Based upon the initial representations of Faraday, particularly those of O’Neill,
 5 Astound began working on the Projects.

 6          90.     Astound provided Faraday with a budget proposal for each of the Projects, at
 7 Faraday’s request.

 8          91.     Faraday, through O’Neill, reassured Astound that the proposals were reasonable,
 9 would be executed and that payment would be made.

10          92.     Astound reasonably relied upon Faraday’s representations and continued to provide
11 services in relation to the Projects in order to ensure that Faraday met its tight deadlines.

12          93.     Specifically, Astound interacted with the Stealth Labs Team and the CES Booth
13 Team on multiple occasions regarding the progress of the Projects, leading Astound to reasonably

14 believe that Faraday had approved the Proposals.

15          94.     The communications described in detail herein establish that Faraday was not only
16 aware of the work being performed by Astound, but that Faraday was directing Astound to perform

17 such work.

18          95.     Astound is now out of a substantial amount of fees and out of pocket costs incurred
19 in relation to the Projects.

20          96.     Astound has incurred damages as a result of Faraday’s conduct as specified herein
21 in an amount to be proven at trial.

22          97.     Astound has been required to retain the services of legal counsel and is entitled to
23 recovery of its fees and costs that it has and will continue to incur in this matter.

24                                     FOURTH CAUSE OF ACTION
25                                           (Unjust Enrichment)
26          98.     Astound incorporates Paragraphs 1-61 as though fully set forth herein.
27          99.     It is undisputed that Astound conferred its services on the Projects and Faraday
28

                                                      12
         Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 13 of 14



 1 accepted and retained the benefit of those services.

 2          100.    Astound provided Faraday with various tangible designs and plans in relation to the
 3 Projects.

 4          101.    Astound also traveled to attend in person meetings at the request of Faraday and
 5 was involved on countless telephone conferences to discuss the Projects.

 6          102.    It would be inequitable for Faraday to appreciate the benefit of all of the services
 7 provided by Astound without payment for the value thereof.

 8          103.    Astound has incurred damages as a result of Faraday’s conduct as specified herein
 9 in an amount to be proven at trial.

10          104.    Astound has been required to retain the services of legal counsel and is entitled to
11 recovery of its fees and costs that it has and will continue to incur in this matter.

12                                       PRAYER FOR RELIEF
13          WHEREFORE Astound prays for relief as follows:
14          1.      For an award of damages in an amount to be proven at trial, in excess of $75,000.00;
15
            2.      For an award of its attorneys’ fees and costs incurred herein; and
16
            3.      For such other and further relief as this Court may deem just and proper.
17
            DATED this 19th day of April 2019.
18

19                                                         DICKINSON WRIGHT PLLC

20
                                                            /s/ John L. Krieger
21                                                         John L. Krieger
                                                           Nevada Bar No. 6023
22
                                                           Email: jkrieger@dickinson-wright.com
23                                                         Taylor A. Anello
                                                           Nevada Bar No. 12881
24                                                         8363 West Sunset Road, Suite 200
                                                           Las Vegas, Nevada 89113-2210
25                                                         Tel: (702) 550-4400
                                                           Fax: (702) 382-1661
26
                                                           Attorneys for Plaintiff The Astound Group
27

28

                                                      13
        Case 2:18-cv-00975-APG-CWH Document 30 Filed 04/19/19 Page 14 of 14



 1                               CERTIFICATE OF SERVICE
 2        I HEREBY CERTIFY that on the 19th day of April 2019, I served a true and correct copy
 3 of the foregoing FIRST AMENDED COMPLAINT by electronic service in accordance with

 4 Administrative Order 14.2, to all interested parties, through the Court’s CM/ECF ELECTRONIC

 5 NOTIFICATION system addressed to:

 6        Rachel J. Feldman, Esq.
 7        Zaur D. Gajiev, Esq.
          WHITE & CASE LLP
 8        555 South Flower Street, Suite 2700
          Los Angeles, CA 90071
 9
          Philip R. Erwin, Esq.
10
          CAMPBELL & WILLIAMS
11        700 South Seventh Street
          Las Vegas, NV 89101
12

13
                                                     /s/ Callie M. Bird
14                                                   An Employee of Dickinson Wright PLLC

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                14
